Reversed and Rendered and Memorandum Opinion filed October 27, 2022.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00862-CV

    VALERO REFINING COMPANY - OKLAHOMA D/B/A VALERO
               ARDMORE REFINERY, Appellant
                                        V.

                      GREGORY COMEAUX, Appellee

                   On Appeal from the 268th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 20-DCV-276062



                          MEMORANDUM OPINION

      Rarely does a foreign defendant challenge the Texas courts’ jurisdiction over
it in a lawsuit and successfully obtain a lack-of-personal-jurisdiction dismissal,
only to then get hauled back into the case to do it all over again. But here we are–
with Appellant Valero Refining Company, who prevailed in Harris County but
now appeals the Fort Bend district court’s interlocutory order denying its second
Rule 120a special appearance.

      There’s a common-sense appeal to Valero’s first argument: one-and-done.
But the argument, whether premised on res judicata or collateral estoppel, is a
round peg in a square hole. After Valero secured a dismissal on its first special
appearance in Harris County, Appellee Gregory Comeaux continued his claims
against another defendant. The suit was then transferred to Fort Bend County and
plaintiff/appellee then amended his petition to bring Valero back into the suit. This
time, the Fort Bend court ruled against Valero’s special appearance from which
this appeal arises.

      Valero still secures its jurisdictional victory today based on its second issue.
In the absence of jurisdictional facts pled, the Fort Bend district court was required
to grant Valero’s second special appearance.      We reverse and render judgment
dismissing Valero without prejudice to filing in a court with proper jurisdiction.

                      I. FACTUAL AND PROCEDURAL BACKGROUND

      Valero hired Diamond Refractory Services (“Diamond”) to perform work at
its refinery in Ardmore, Oklahoma (the “Refinery”). Comeaux was working as an
employee of Diamond at the Refinery when an employee of TEAM, Inc., another
Texas subcontractor performing work at the Refinery, released a caustic substance
on the premises. This substance fell on Comeaux’s helmet, face, eyes, and arm,
which Comeaux alleges was painful and ultimately left him with permanent
scarring.

      In September 2019, Comeaux filed a lawsuit in Harris County district court
alleging personal injuries arising from the Refinery incident, and named Valero
and John Doe Company as defendants. Apart from alleging facts of the incident in
Oklahoma, the suit only made two other geographical references: the suit alleges


                                          2
that Comeaux resided in Harris County, and that Valero is authorized to do
business in Oklahoma.

       Valero filed a special appearance (“First Special Appearance”) challenging
the Texas court’s jurisdiction. In support, Valero attached an affidavit of its
corporate representative, Ethan A. Jones, which stated in pertinent part:

       1. Valero Refining Company - Oklahoma is a Michigan corporation
       and is licensed to do business in Oklahoma. Valero Ardmore
       Refinery’s principal business activities are in Oklahoma.
       2. Valero Ardmore Refinery is not a resident of Texas.
       3. Valero Ardmore Refinery does not now and has never owned or
       operated any business in the State of Texas.
       4. The alleged incident made the basis of this lawsuit occurred in the
       State of Oklahoma.1
       The hearing was set for January 31, 2020, and on January 30, Comeaux
amended his petition adding TEAM as a defendant, alleging a TEAM employee
was responsible for the chemical spill, and asserting that TEAM was authorized to
do business in Texas. On March 9, the Harris County district court entered an
order granting Valero’s First Special Appearance, and dismissed Comeaux’s
claims against Valero without prejudice.

       On April 14, Comeaux filed a verified motion to reinstate the case on the
court’s trial docket.2 The motion did not challenge the trial court’s dismissal of
Valero, but sought to draw the trial court’s attention to the addition of TEAM as a
defendant prior to the court’s jurisdictional dismissal of Valero, and requested
pretrial orders for the case to proceed against TEAM. The trial court granted the

       1
          On appeal, Jones’s sworn statements remain the only evidence offered to support any
jurisdictional fact that any party has offered.
       2
          Whether such a motion was necessary is not clear from our record. There is no
indication that the court had taken any action to dismiss the claims against TEAM, Inc.

                                             3
motion to reinstate, and by mid-June, TEAM appeared in the lawsuit and filed a
motion to transfer the case to Fort Bend County. Comeaux agreed to the venue
transfer, and the case was transferred and docketed in Fort Bend County district
court.

         On September 15, Comeaux filed his second amended petition in Fort Bend
(Fort Bend Petition). The Fort Bend Petition named Valero again. The Fort Bend
Petition contained some new jurisdictional allegations; under the heading “Venue
and Jurisdiction” it states:

         The Court has venue of this case in that the incident made the basis of
         this lawsuit [sic]. As this is the county in which the Defendant
         company TEAM INC a Texas Corporation has resided at the time of
         the accrual of the cause of action with business contacts with [Valero]
         and an unknown entity.
Also pertinent to this appeal, under the heading “Background” the Fort Bend
Petition states:

         At all times relevant to this case, the Defendants were acting by and
         through their agents, employees and representatives all in the course
         and scope and in the furtherance of the business affairs of the Valero
         Ardmore. Valero Ardmore always were in control of all contractors
         and subcontractors working on their premises i.e. TEAM INC and
         Diamond Refractory Services, L.P. as the evidence will reveal. Valero
         engaged in business contracts with both companies that are a Texas
         corporation and a Texas Limited Partnership.
         In response to being renamed in the lawsuit, Valero filed another Verified
Special Appearance (“Second Special Appearance”), contending that Comeaux
failed to plead facts sufficient to establish jurisdiction, and asserting that Valero
was not a Texas resident, and lacked the contacts with Texas sufficient to establish
jurisdiction. Valero also asserted that the issue was precluded as a result of its
prior special appearance and the Harris County court’s prior order granting the
special appearance. Valero attached to its Second Special Appearance its First

                                           4
Special Appearance and supporting affidavit, memorandum supporting the First
Special Appearance, and the Harris County court’s order granting the First Special
Appearance.

         Comeaux filed a response, which alleges a new previously unpled theory,
that TEAM “was the ‘intermediary’ that recruited and contracted the Plaintiff to
work for [Valero] at its premises in Ardmore, Oklahoma.” Tex. Civ. Prac. & Rem.
Code § 17.042(3)(Valero “recruits Texas residents, directly or through an
intermediary located in this state, for employment inside or outside this state.”).

         On Dec. 10, the trial court signed a written order denying Valero’s Second
Special Appearance. Valero filed its notice of appeal a few days before the year’s
end.

                          II. CLAIM AND/OR ISSUE PRECLUSION

         Valero’s first issue is that the Fort Bend trial court erred in failing to apply
the principle of res judicata to the Harris County trial court’s order dismissing
Valero for lack of jurisdiction. After having been dismissed, Valero was served
with the Fort Bend Petition in a new venue, with a new cause number, and new
judge.

         Under these circumstances, one can hardly blame Valero for raising the
argument, and it’s true that a similar doctrine precluding the relitigation of the
personal jurisdiction issue that resulted in Valero’s dismissal might apply to a
subsequent case. Nguyen v. Desai, 132 S.W.3d 115, 118 (Tex. App.—Houston
[14th Dist.] 2004, no pet.)(discussing the application of direct estoppel or collateral
estoppel in subsequent litigation of personal jurisdiction issue).3 But there is no

         3
          The case incidentally also reveals that it was by no accident that the veteran trial judge
in this case sitting in on the 164th, choose to interlineate the phrase “without prejudice” on the
order she ultimately signed.

                                                 5
prior or subsequent case, just this one, transferred from one Texas county to
another adjacent county with a prior interlocutory order under reconsideration. See
Tex. R. Civ. P. 87. Comeaux’s 2019 Harris County lawsuit survives in the form of
the underlying Fort Bend case. Res judicata and related doctrines are affirmative
defenses that refer to the manner a prior case concluded. Walsh v. Tex. Dep’t of
State Health Services, 634 S.W.3d 496, 503–04 (Tex. App.—Houston [14th Dist.]
2021, pet. denied)(describing the two doctrines appropriately raised in a second
action, following the complete litigation and resolution of facts (collateral
estoppel) or claims (res judicata) in a prior action). We conclude that because this
case is still the first case, those doctrines do not apply. DeWolf v. Kohler, 452
S.W.3d 373, 384 (Tex. App.—Houston [14th Dist.] 2014, no pet.)(plaintiff not
required to file interlocutory appeal of order dismissing party for lack of personal
jurisdiction, permitted to wait until conclusion of the case).

      We therefore overrule appellant’s first issue.

                             III. PERSONAL JURISDICTION

      Valero’s second issue is that the Fort Bend trial court erred in denying its
Second Special Appearance. Valero frames the issue on appeal as a question
“whether Texas courts have personal jurisdiction over a foreign entity that
conducts no business in Texas and has no contacts with Texas.” Of course, Valero
presented no evidence that it “conducts no business in Texas and has no contacts
with Texas.” So, the more interesting question is whether that omission was fatal
to its special appearance.

      Whether the trial court can exercise personal jurisdiction over Valero is a
question of law, which we review de novo. Old Republic Nat’l Title Ins. Co. v.
Bell, 549 S.W.3d 550, 558 (Tex. 2018). When, as here, the trial court did not issue
findings of fact and conclusions of law, all relevant facts that are necessary to
                                           6
support the judgment and supported by evidence are implied. BMC Software
Belgium, N.V. v. Marchand, 83 S.W.3d 789, 795 (Tex. 2002). When jurisdictional
facts are undisputed, whether those facts establish jurisdiction is a question of law.
Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004).

      The exercise of personal jurisdiction in Texas, turns on both federal and state
law. Searcy v. Parex Res., Inc., 496 S.W.3d 58, 66 (Tex. 2016). Courts may
exercise personal jurisdiction over a defendant when (1) the Texas long-arm statute
grants jurisdiction, and (2) the exercise of jurisdiction comports with federal and
state constitutional guarantees of due process. Id.

The Long Arm Statute

      The Texas long-arm statute allows the exercise of personal jurisdiction over
a nonresident defendant “doing business” in Texas. The statute provides that while
one might be “doing business” in other ways sufficient to confer jurisdiction, it is
at least doing so when it:

      (1) contracts by mail or otherwise with a Texas resident and either
      party is to perform the contract in whole or in part in this state;
      (2) commits a tort in whole or in part in this state; or
      (3) recruits Texas residents, directly or through an intermediary
      located in this state, for employment inside or outside this state.
      Tex. Civ. Prac. & Rem. Code 17.042.
Federal Due Process Standard

      Federal due process requires that the nonresident must have “certain
minimum contacts with [the forum state] such that the maintenance of the suit does
not offend ‘traditional notions of fair play and substantial justice.’” Int’l Shoe Co.
v. State of Wash., Office of Unemployment Comp. & Placement, 326 U.S. 310, 316,
66 S.Ct. 154, 90 L.Ed. 95 (1945) (quoting Milliken v. Meyer, 311 U.S. 457, 463, 61


                                           7
S.Ct. 339, 85 L.Ed. 278 (1940) ); accord Moki Mac River Expeditions, 221 S.W.3d
at 575.

      A defendant’s contacts with the forum can give rise to either general or
specific jurisdiction. Luciano v. SprayFoamPolymers.com, LLC, 625 S.W.3d 1, 8
(Tex. 2021); Spir Star, 310 S.W.3d at 872. A court has general jurisdiction over a
nonresident defendant whose “affiliations with the State are so ‘continuous and
systematic’ as to render [it] essentially at home in the forum State.” TV Azteca, 490
S.W.3d at 37 (alteration in original) (quoting Daimler AG v. Bauman, 571 U.S.
117, 127, 134 S.Ct. 746, 187 L.Ed.2d 624 (2014)). A corporation is “essentially at
home” in its place of incorporation, its principal place of business, and—rarely—
when a corporation’s contacts with the forum state are so substantial, continuous,
systematic, and of a such a nature that general jurisdiction is justified. See Ford
Motor Co., 141 S. Ct. at 1024; Daimler AG v. Bauman, 571 U.S. 117, 137–39
(2014).

      The minimum contacts necessary for specific jurisdiction are established if
the defendant purposefully avails itself of the privilege of conducting activities in
the forum state and the suit arises out of or relates to the defendant’s contacts with
the forum. Luciano v. SprayFoamPolymers.com, LLC, 625 S.W.3d 1, 8–9 (Tex.
2021). We consider three factors in determining whether a defendant purposefully
availed itself of the privilege of conducting activities in Texas:

      First, only the defendant’s contacts with the forum are relevant, not
      the unilateral activity of another party or a third person. Second, the
      contacts relied upon must be purposeful rather than random,
      fortuitous, or attenuated .... Finally, the defendant must seek some
      benefit, advantage or profit by availing itself of the jurisdiction.
Moncrief Oil Int’l Inc., 414 S.W.3d at 151 (quoting Retamco Operating, Inc., 278
S.W.3d at 338–39). We consider all of the evidence and focus on “the quality and


                                           8
nature of the contacts, not the quantity.” Id.

      The relatedness component of minimum contacts requires that there be a
connection between the nonresident defendant’s purposeful contacts in Texas and
the plaintiff’s suit. Luciano, 625 S.W.3d at 14. The inquiry demands only that the
suit “arise out of or relate to the defendant’s contacts with the forum.” Ford Motor
Co., 141 S. Ct. at 1026 (“[W]e have never framed the specific jurisdiction inquiry
as always requiring proof ... that the plaintiff’s claim came about because of the
defendant’s in-state conduct.”). It does not require a “strict” causal relationship
connecting the defendant’s in-state activity to the litigation. Luciano, 625 S.W.3d
at 14-15.

                       Texas’s Special Appearance Procedure

      The plaintiff bears the initial burden of pleading allegations sufficient to
confer jurisdiction under the long-arm statute. See Moncrief Oil Int’l, Inc. v. OAO
Gazprom, 414 S.W.3d 142, 149 (Tex. 2013). If the plaintiff fails to do so, the
defendant can negate jurisdiction by proving it does not reside in Texas. Kelly v.
Gen. Interior Const. Inc., 301 S.W.3d 653, 658 (Tex. 2010). If the plaintiff meets
the initial burden, the defendant bears the burden to negate all bases of personal
jurisdiction    alleged    by     the    plaintiff.   Id.      at   658;   Luciano   v.
SprayFoamPolymers.com, LLC, 625 S.W.3d 1, 8 (Tex. 2021). The defendant may
do so by showing that even if the plaintiff’s allegations are true, the evidence is
legally insufficient to establish jurisdiction. Id. at 659. Or, the defendant may
present evidence to disprove the plaintiff’s allegations, and the plaintiff can
respond with its own evidence or risk dismissal if it cannot present evidence
establishing jurisdiction. See id. Because the plaintiff defines the scope and nature
of the lawsuit, the defendant’s corresponding burden to negate jurisdiction is tied
to the allegations in the plaintiff’s pleadings. Id. at 658.

                                            9
                                      Analysis

       Valero contends that Comeaux failed to meet his initial burden of pleading
allegations sufficient to confer jurisdiction under the long arm statute. Comeaux’s
Fort Bend Petition affirmatively states Valero is not a resident, and alleges only
that Valero engaged in “business contracts” with TEAM and Diamond, the two
Texas subcontractors at its facility on the day of the incident. In context, the
allegations in the petition tend only to support that Valero engaged in “business
contracts” with TEAM and Diamond in Oklahoma; nothing indicates such business
contracts were executed or performed in Texas. In the absence of additional
jurisdictional allegations, Valero was only required then to prove that it was a non-
resident and it did just that.

       Is it so simple? Our appraisal of the plaintiff’s pleadings might not stop with
the petition, as courts (including this one) often cite the proposition a “trial court
may consider the plaintiff’s original pleadings as well as the response to the
defendant’s special appearance in determining whether the plaintiff satisfied the
initial burden.” Pappie v. Batra, No. 14-21-00290-CV, 2022 WL 1671100, at *4
(Tex. App.—Houston [14th Dist.] May 26, 2022, no pet.)(emphasis added).
Ideally, a plaintiff seeks to satisfy this burden through an amendment to his
petition, but this principle of permitting new supportive jurisdictional allegations in
the plaintiff’s special-appearance response is entrenched in our jurisprudence and
is frequently utilized, as in this case. Nevertheless, belated allegations prompt the
trial court decide the issue on the evidence rather than the allegations. See Kelly v.
Gen. Interior Const., Inc., 301 S.W.3d 653, 659 (Tex. 2010) (“When the pleading
is wholly devoid of jurisdictional facts, the plaintiff should amend the pleading to
include the necessary factual allegations . . . thereby allowing jurisdiction to be
decided based on evidence rather than allegations, as it should be.”). So we

                                          10
consider if in Comeaux’s response to Valero’s Second Special Appearance he
added any allegations and supported them with evidence.

       In Comeaux’s response to Valero’s Second Special Appearance, he alleged
that TEAM “was the ‘intermediary’ that recruited and contracted [him] to work for
[Valero] at its premises in Ardmore, Oklahoma.”4                 To support the particular
allegation of an agency relationship, Comeaux was required to show that Valero
had the right to control both the means and the details of the TEAM’s work,
evidence of actual or apparent authority, or that the Valero later ratified TEAM’s
alleged recruiting efforts. Greenfield Energy, Inc. v. Duprey, 252 S.W.3d 721, 733
(Tex. App.—Houston [14th Dist.] 2008, no pet.). Comeaux provided no evidence
to support the allegation.          Our precedent requires that an alleged agency
relationship cannot be presumed; rather, it must be proven by the party asserting
such a relationship exists. See Id.; Schultz v. Rural/Metro Corp. of New Mexico–
Texas, 956 S.W.2d 757, 760 (Tex. App.–Houston [14th Dist.] 1997, no pet.). We
cannot imply such a factual finding and instead must infer that the trial court
impliedly found that TEAM was not acting as Valero’s agent. Id. Based on this
record, Valero merely needed to prove its nonresident status to negate all potential
bases for jurisdiction that Comeaux alleged.

       Even presuming Comeaux satisfied the long arm statute, the record before
the trial court lacked essential evidence to support the trial court’s denial of the
special appearance under a constitutional analysis. The substances of Comeaux’s
constitutional argument and allegations in his response to the Second Special
Appearance are as follows:

       4
          A foreign defendant’s recruiting and training if properly supported in the record can
form a valid basis for jurisdiction. See e.g., Weeks Marine, Inc. v. Carlos, No. 01-21-00015-CV,
2021 WL 4897714, at *7 (Tex. App.—Houston [1st Dist.] Oct. 21, 2021, pet. filed)(noting
significant evidentiary record of recruiting and training in Texas).

                                              11
      Valero Ardmore, the nonresident defendant has “purposefully
      availed" itself of the privileges and benefits of conducting business in
      the foreign jurisdiction to establish sufficient contacts with the forum
      to confer personal jurisdiction through its interrelated relationship
      with Team Inc. a Texas Corporation which recruited Plaintiff,
      Gregory Comeaux to work for Defendant, Valero Ardmore Refinery.
      Thus, Defendant, Valero Ardmore Refinery’s Motion for Special
      Appearance should be denied.”
      Comeaux failed to support these contentions in his special-appearance
response with any evidence. Valero filed a reply challenging these contentions.
Even if accepted as true that an “interrelated relationship” between TEAM and
Valero existed, absent proof of agency, Comeaux ignores the first principle of the
purposeful availment analysis that only Valero’s contacts with Texas are relevant,
not the unilateral activity of another party or a third person. Even if TEAM
recruited Comeaux or other Texas employees to work at the Valero site, there’s no
allegation or evidence that Valero intended or sought that result. There is no
allegation or evidence that Valero had any intention that TEAM or Diamond would
recruit Comeaux to work at its facility. See Old Republic Nat'l Title Ins. Co. v.
Bell, 549 S.W.3d 550, 561 (Tex. 2018) (rejecting notion that communications with
Texas resident are sufficient contacts with the forum state itself to confer
jurisdiction, where there is no evidence defendant ever sought a benefit, advantage,
or profit from the communications alleged). If there is an abundance of such
proof, none of it was placed before the trial judge.

      We conclude that no valid theory of personal jurisdiction has been alleged
and that Comeaux failed to provide any evidence to support his theory of agency.
No attempt was made to establish general jurisdiction and no sufficient allegation
or evidence was supplied in support of specific jurisdiction based on third-party
recruiting in Texas. On this record the Fort Bend trial court’s ruling cannot be
upheld.

                                          12
      We therefore sustain Valero’s first issue.

                                  IV. CONCLUSION

      We reverse and render judgment dismissing Valero without prejudice to
refiling in a court with competent jurisdiction.




                                        /s/    Randy Wilson
                                               Justice

Panel consists of Justices Wise, Poissant, and Wilson.




                                          13